— Mikoll, J.
Appeal from an order of the Supreme Court at Special Term (Bradley, J.), entered May 24, 1985 in Albany County, which granted defendant’s motion to dismiss the complaint for failure to comply with the Statute of Limitations.
It is uncontroverted that plaintiff’s cause of action was not timely commenced. Plaintiff opposes the motion to dismiss the complaint on the ground of estoppel. We concur with Special Term’s decision that plaintiff has failed to support her allega*355tion of reliance on representations of defendant to excuse her failure to commence the action within the statutory limits.
Order affirmed, without costs. Kane, J. P., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.